Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019, 01/29/2020, 02/19/2020, and 05/27/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim 1 recites a system (i.e. machine). Therefore, claim 1 falls within one of the four statutory categories of invention.
Independent claim 1 recites the limitations of receiving a request for a transport service; communicating with a driver device to arrange for the transport service to be provided by a driver; monitoring a progress of the driver to a pickup location of the request; determining whether the driver has a particular characteristic; while monitoring the progress of the driver to the pickup location of the request, if the driver is determined 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more processors, memory, rider device, and service app. The apparatus amounts to linking the judicial exception to a particular field of use. The additional elements are computer components that are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (2009/0216600) in view of Medina (2016/0042303).

A computer system comprising: 
one or more processors; a memory to store a set of instructions; wherein the one or more processors execute the set of instructions to: (Hill ¶0098 disclosing machine-executable instructions to be executed by a general-purpose or special-purpose computer or other electronic device)
receive, from a rider device of a rider on which a corresponding service application is running, a request for a transport service; (Hill ¶0027 disclosing receiving a request for transport services; ¶0028 disclosing the request can include a starting point and pickup time)
communicate with a driver device to arrange for the transport service to be provided by a driver on which a corresponding service application is running; (Hill ¶0033 disclosing offering a transport transaction to a diver via message; driver may accept)
monitor a progress of the driver to a pickup location of the request; (Hill ¶0038 disclosing the driver updating his/her location allowing the system to track the driver’s process; ¶0079 also disclosing the passenger being able to monitor the transport transaction/location)
 determine whether the driver has a particular characteristic; (Hill ¶0066 discloses determining whether the driver(s) comply with the requester’s 

For the following limitations:
while monitoring the progress of the driver to the pickup location of the request, if the driver is determined to not have the particular characteristic, then control the corresponding service application of the rider device to provide a first feature that is selectable by the rider to enable the rider to communicate with the driver using a first communication mechanism; 

and if the driver is determined to have the particular characteristic, then control the corresponding service application of the rider device to disable the first feature. 

Regarding the following limitations:
determining whether the driver has a particular characteristic 
while monitoring the progress of the driver to the pickup location of the request
Hill discloses determining a driver characteristic (Hill ¶0066 discloses determining whether the driver(s) comply with the requester’s preferences; (see also ¶0064 disclosing driver preferences (mandatory and non-mandatory); and ¶0013 disclosing driver characteristics and requester preferences for driver)), however, that determined characteristic is not related to “while monitoring the progress of the driver to the pickup location of the request, if the driver is determined to not have the particular characteristic, then control the corresponding service application of the rider device to provide a first feature that is selectable by the rider to enable the rider to communicate with the driver using a first communication mechanism”. Hill also discloses monitoring the driver’s status during a ride (Hill ¶0037 discloses that real-time updates of the driver’s location during a time window of the transport transaction (monitoring); upon detecting the driver’s proximity to the starting point, an alert message may be transmitted to the requester). 

Medina teaches
determining whether the driver has a particular characteristic (Medina ¶0156 disclosing the cancellation of a ride and/or other ride changes/cancellations)
while monitoring the progress of the driver to the pickup location of the request, then control the corresponding service application of the rider device to provide a first feature that is selectable by the rider to enable the rider to communicate with the driver using a first communication mechanism; and if the driver is determined to have the particular characteristic, then control the corresponding service application of the rider device to disable the first feature (Medina Fig. 6E and ¶0151 discloses notifying the passenger that the driver is on the way to pickup and the driver is tracked (monitored) after the driver confirms they’re on the way. The passenger gets a similar notification Fig. 6E that has a “call driver” feature. Therefore, the driver characteristic (cancelling the ride), is 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include monitoring the progress of the driver to the pickup location of the request, if the driver is determined to not have the particular characteristic, then control the corresponding service application of the rider device to provide a first feature that is selectable by the rider to enable the rider to communicate with the driver using a first communication mechanism, and if the driver is determined to have the particular characteristic, then control the corresponding service application of the rider device to disable the first feature to eliminate human interaction in dispatching a ride or transport service (Hill ¶0008).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628